DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/26/22.
Claims 1-24 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/16/22, 10/14/21, 2/23/21 and 10/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 10/26/22 with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Mizoguchi (U.S. Pub. No. 20200315439 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1).

Regarding to claim 1:

1. Blanquart_319 teach a system comprising: an emitter (Blanquart_319 Fig. 1 100) for emitting a plurality of pulses of electromagnetic radiation; (Blanquart_319 Fig. 1-7 [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse. Blanquart_319 Fig. 7A red, blue and green exposure frame. Blanquart_319 Fig. 1 [0107] a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. Blanquart_319 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)
an image sensor comprising a pixel array (Blanquart_319 [0021] FIGS. 29A and 29B
illustrate an implementation having a plurality of pixel arrays for producing a three
dimensional image) for sensing reflected electromagnetic radiation; (Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)
a controller in electronic communication with the image sensor and the emitter (Blanquart_319 Fig. 2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the system may comprise an image signal processor (ISP) that may be adjusted to color correct the imaging device) configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames; (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)
wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter; (Blanquart_319 [0093] the emitter may emit red light at a lesser intensity than blue light in order to produce a correctly exposed image (illustrated best in FIG. 14-16). [0150] for the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time))
wherein the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a pulse comprising a visible wavelength of electromagnetic radiation
(Blanquart_319 [0044] It should be noted that as used herein the term "light" is both a particle and a wavelength, and is intended to denote electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation)
wherein the plurality of exposure frames comprise a color exposure frame. (Blanquart_319 [0150] for the red and blue frames it means that the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time))

Blanquart_319 do not explicitly teach a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and a pulse comprising a fluorescence excitation wavelength of electromagnetic radiation and a fluorescence exposure frame generated in response to the emitter pulsing the plurality of pulses of electromagnetic radiation.
 
Alternatively Mizoguchi also teach wherein the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a pulse comprising a visible wavelength of electromagnetic radiation. (Mizoguchi Fig. 1 – 43, 44, 51, 52. Fig. 2 [0026] The white light source 51 includes, for example, any one of a xenon lamp, a white LED, and LEDs of three colors of red, green, and blue. [0008] FIG. 2 is a timing chart for explaining an example of image pickup timings for a white light image and a fluorescent image. [0027] The excitation light source 52 includes, for example, an LD (laser diode). The excitation light source 52 is configured to generate, according to the light source driving signal outputted from the light-source driving section 33, for example, the excitation light EXA, which is narrow-band light including an excitation wavelength of a predetermined fluorescent marker administered to the subject. Note that in the following explanation, unless particularly referred to otherwise, it is assumed that the fluorescent marker administered to the subject is ICG (indocyanine green), the excitation light EXA is narrow-band near infrared light including an excitation wavelength of the ICG, and the fluorescent light FLA, which is near infrared light belonging to a wavelength band on a longer wavelength side than the excitation light EXA, is emitted from the ICG)

However Mizoguchi teach and a pulse comprising a fluorescence excitation wavelength of electromagnetic radiation and (Mizoguchi Fig. 1 – 43, 44, 51, 52. Fig. 2 [0026] The white light source 51 includes, for example, any one of a xenon lamp, a white LED, and LEDs of three colors of red, green, and blue. [0008] FIG. 2 is a timing chart for explaining an example of image pickup timings for a white light image and a fluorescent image. [0027] The excitation light source 52 includes, for example, an LD (laser diode). The excitation light source 52 is configured to generate, according to the light source driving signal outputted from the light-source driving section 33, for example, the excitation light EXA, which is narrow-band light including an excitation wavelength of a predetermined fluorescent marker administered to the subject. Note that in the following explanation, unless particularly referred to otherwise, it is assumed that the fluorescent marker administered to the subject is ICG (indocyanine green), the excitation light EXA is narrow-band near infrared light including an excitation wavelength of the ICG, and the fluorescent light FLA, which is near infrared light belonging to a wavelength band on a longer wavelength side than the excitation light EXA, is emitted from the ICG)

Alternatively Mizoguchi also teach wherein the plurality of exposure frames comprise a color exposure frame.  (Mizoguchi Fig. 1 – 43, 44, 51, 52. Fig. 2 [0026] The white light source 51 includes, for example, any one of a xenon lamp, a white LED, and LEDs of three colors of red, green, and blue. [0008] FIG. 2 is a timing chart for explaining an example of image pickup timings for a white light image and a fluorescent image. [0027] The excitation light [light is pulse as shown in primary Blanquart_319 Fig. 1-7] source 52 includes, for example, an LD (laser diode). The excitation light source 52 is configured to generate, according to the light source driving signal outputted from the light-source driving section 33, for example, the excitation light EXA, which is narrow-band light including an excitation wavelength of a predetermined fluorescent marker administered to the subject. Note that in the following explanation, unless particularly referred to otherwise, it is assumed that the fluorescent marker administered to the subject is ICG (indocyanine green), the excitation light EXA is narrow-band near infrared light including an excitation wavelength of the ICG, and the fluorescent light FLA, which is near infrared light belonging to a wavelength band on a longer wavelength side than the excitation light EXA, is emitted from the ICG)
and a fluorescence exposure frame generated in response to the emitter pulsing the plurality of pulses of electromagnetic radiation. (Mizoguchi Fig. 1 – 43, 44, 51, 52. Fig. 2 [0026] The white light source 51 includes, for example, any one of a xenon lamp, a white LED, and LEDs of three colors of red, green, and blue. [0008] FIG. 2 is a timing chart for explaining an example of image pickup timings for a white light image and a fluorescent image. [0027] The excitation light [light is pulse as shown in primary Blanquart_319 Fig. 1-7] source 52 includes, for example, an LD (laser diode). The excitation light source 52 is configured to generate, according to the light source driving signal outputted from the light-source driving section 33, for example, the excitation light EXA, which is narrow-band light including an excitation wavelength of a predetermined fluorescent marker administered to the subject. Note that in the following explanation, unless particularly referred to otherwise, it is assumed that the fluorescent marker administered to the subject is ICG (indocyanine green), the excitation light EXA is narrow-band near infrared light including an excitation wavelength of the ICG, and the fluorescent light FLA, which is near infrared light belonging to a wavelength band on a longer wavelength side than the excitation light EXA, is emitted from the ICG)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi in video/camera technology. One would be motivated to do so, to incorporate a pulse comprising a fluorescence excitation wavelength of electromagnetic radiation. This functionality will improve image quality.

The combination of Blanquart_319 and Mizoguchi do not explicitly teach a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; 

However Blanquart_783 teach a plurality of bidirectional pads in communication with the image sensor, (Blanquart_783 FIG. 4 [0044] no active components other than the sensor, and a cable that solely incorporates the communication protocol between the sensor and the remainder of the camera system. When combined with bi-directional sensor data pads 405) wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi and Blanquart_783 in video/camera technology. One would be motivated to do so, to incorporate a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data. This functionality will make the system cost effective.

Regarding to claim 2:

2. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. 

However Blanquart_783 teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 3:

3. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the plurality of bidirectional pads are in: the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor.

However Blanquart_783 teach wherein the plurality of bidirectional pads are in:
the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor. (Blanquart_783 FIG. 4 [0042] when the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 4:

4. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state.

However Blanquart_783 teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 5:

5. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] to facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs. The camera system needs to know what state the sensor pads are in at all times. During the rolling-readout and service-line phases, the camera system may not issue slow-control commands)

Regarding to claim 6:

6. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 7:

7. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5, Fig. 7 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the input state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 8:

8. Cancelled.

Regarding to claim 9:

9. Blanquart_319 teach the system of claim 1, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames (Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read. (Blanquart_319 [0064] FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a metal coating or any other substantially black layer of another material type). These covered pixel rows may be referred to as optical black rows 218 and 220. Optical black rows 218 and 220 may be used as input for correction algorithms. As shown in FIG. 2A, these optical black rows 218 and 220 may be located on the top of the pixel array or at the bottom of the pixel array or at the top and the bottom of the pixel array. FIG. 2B illustrates a process of controlling the amount of electromagnetic radiation, e.g., light, that is exposed to a pixel, thereby integrated or accumulated by the pixel)

Regarding to claim 12:

12. Blanquart_319 teach the system of claim 1, wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart_319 Fig. 1 Fig. 7A [0089] blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect)

Regarding to claim 17:

17. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor, (Blanquart_319 Fig. 7 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart_319 [0064] FIG. 2 FIG. 2C illustrates the case where the electronic shutter 222 has been removed. In this configuration, the integration of the incoming light may start during readout 202 and may end at the next readout cycle 202, which also defines the start of the next integration. FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width. In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218, 220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230)

Regarding to claim 18:

18. Blanquart_319 teach the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. The reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition)

Regarding to claim 19:

19. Blanquart_319 teach the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image. (Blanquart_319 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image. Blanquart_319 [0023] FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image)

Regarding to claim 20:

20. Blanquart_319 teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly (Blanquart_319 [0095] Fig. 7 FIG. 13 illustrates a basic example at 1300 of a monochrome ISP and how an ISP chain may be assembled for the purpose of generating sRGB image sequences from raw sensor data, yielded in the presence of the G-R-G-B light pulsing scheme) sufficient for generating a video stream comprising a plurality of image frames, (Blanquart_319 [0070] Referring now to FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light. It should be noted that color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full spectrum light reception) wherein each image frame in the video stream comprises data from the plurality of exposure frames. (Blanquart_319 Fig. 1 Fig. 31 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Claims 10, 13-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Mizoguchi (U.S. Pub. No. 20200315439 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and Zuzak (U.S. Pub. No.20100056928 A1).

Regarding to claim 10:

10. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm.

However Zuzak teach wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation wavelength for fluorescing a reagent, (Zuzak [0061] FIG. 9B is an image of beef fat with an ICG in water filled capillary taken using a present invention surgical fluorescence imager. [0199] The following describes the quantification of the absorption spectrum of ICG. The first step in determination of ICG as a potential fluorophore for visualizing biliary tract during Cholecystectomy is to find its absorption spectrums and wavelengths needed for ICG to get excited for fluorescence. ICG has a bimodal absorption peak when in an aqueous solution (e.g., distilled water)) wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

The motivation for combining Blanquart_319, Mizoguchi and Blanquart_783 as set forth in claim 1 is equally applicable to claim 10. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi, Blanquart_783 and Zuzak in video/camera technology. One would be motivated to do so, to incorporate wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm. This functionality will improve image quality.

Regarding to claim 13:

13. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.

However Mizoguchi teach wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, (Mizoguchi Fig. 1 – 43, 44, 51, 52. Fig. 2 [0026] The white light source 51 includes, for example, any one of a xenon lamp, a white LED, and LEDs of three colors of red, green, and blue. [0008] FIG. 2 is a timing chart for explaining an example of image pickup timings for a white light image and a fluorescent image. [0027] The excitation light [light is pulse as shown in Blanquart_319 Fig. 1-7] source 52 includes, for example, an LD (laser diode). The excitation light source 52 is configured to generate, according to the light source driving signal outputted from the light-source driving section 33, for example, the excitation light EXA, which is narrow-band light including an excitation wavelength of a predetermined fluorescent marker administered to the subject. Note that in the following explanation, unless particularly referred to otherwise, it is assumed that the fluorescent marker administered to the subject is ICG (indocyanine green), the excitation light EXA is narrow-band near infrared light including an excitation wavelength of the ICG, and the fluorescent light FLA, which is near infrared light belonging to a wavelength band on a longer wavelength side than the excitation light EXA, is emitted from the ICG) 

However Zuzak teach and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame. (Zuzak Fig. 38 [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector. For imaging bile ducts, e.g., ICG, indocyanine green can be injected or the native fluorescence properties of bile can be used. With improved imaging, surgical procedures can focus on the target for treatment (or the adjacent tissue) by visualization, e.g., the biliary tree. The system can be used for other surgical applications to perform in vivo pathology during surgery, i.e., in vivo hyperspectral pathology. The present invention can also be used in other methods or techniques, including but not limited to, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically), without having to biopsy and/or fix the tissue or target to a slide)

Regarding to claim 14:

14. Blanquart_319 teach the system of claim 13, Blanquart_319 do not explicitly teach wherein the fluorescence excitation emission comprises the electromagnetic radiation having a wavelength from about 770 nm to about 795 nm.

However Zuzak teach wherein the fluorescence excitation emission comprises the electromagnetic radiation having a wavelength from about 770 nm to about 795 nm; (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Regarding to claim 15:

15. Blanquart_319 teach the system of claim 14, Blanquart_319 do not explicitly teach wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.

However Zuzak teach wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; (Zuzak Fig. 38 [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector. For imaging bile ducts, e.g., ICG, indocyanine green can be injected or the native fluorescence properties of bile can be used. With improved imaging, surgical procedures can focus on the target for treatment (or the adjacent tissue) by visualization, e.g., the biliary tree. The system can be used for other surgical applications to perform in vivo pathology during surgery, i.e., in vivo hyperspectral pathology. The present invention can also be used in other methods or techniques, including but not limited to, in vivo pathology of cancer in real-time (e.g., before, during or after surgery), in the body (e.g., laparoscopically), without having to biopsy and/or fix the tissue or target to a slide)
generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (Zuzak [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

Regarding to claim 16:

16. Blanquart_319 teach the system of claim 15, Blanquart_319 do not explicitly teach wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

However Zuzak teach wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Zuzak [0411] it
is believed and shown in part above that the present invention hyperspectral imaging
system and methods can be used to monitor the vascular blood flow and monitor tissue
oxygen in clinical use and determine if kidney function can be protected and improved
when performing partial nephrectomy with real-time monitoring of kidney oxygen levels)

Regarding to claim 21:

21. Blanquart_319 teach the system of claim 1, wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. (Blanquart_319 Fig. 7 [0153] In an embodiment, white light or multi-spectrum light may be emitted as a pulse, if desired, in order to provide data for use within the system (illustrated best in FIGS. 28A-28C). White light emissions in combination with partitions of the electromagnetic spectrum may be useful for emphasizing and de-emphasizing certain aspects within a scene. Such an embodiment might use a pulsing pattern of: [0154] Green pulse; [0155] Red pulse; [0156] Blue pulse; [0157] Green pulse; [0158] Red pulse; [0159] Blue pulse; [0160] White light (multi-spectrum) pulse; [0161] (Repeat))

Alternatively Zuzak teach wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. (Zuzak [0200] It is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Thus, a 3-D hyperspectral image cube is obtained with two spatial dimensions and one spectral dimension.)

Regarding to claim 22:

22. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having a wavelength from about 770 nm to about 795 nm.

However Mizoguchi teach wherein at least a portion of the plurality of pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength (Mizoguchi Fig. 1 – 43, 44, 51, 52. Fig. 2 [0026] The white light source 51 includes, for example, any one of a xenon lamp, a white LED, and LEDs of three colors of red, green, and blue. [0008] FIG. 2 is a timing chart for explaining an example of image pickup timings for a white light image and a fluorescent image. [0027] The excitation light source 52 includes, for example, an LD (laser diode). The excitation light source 52 is configured to generate, according to the light source driving signal outputted from the light-source driving section 33, for example, the excitation light EXA, which is narrow-band light including an excitation wavelength of a predetermined fluorescent marker administered to the subject. Note that in the following explanation, unless particularly referred to otherwise, it is assumed that the fluorescent marker administered to the subject is ICG (indocyanine green), the excitation light EXA is narrow-band near infrared light including an excitation wavelength of the ICG, and the fluorescent light FLA, which is near infrared light belonging to a wavelength band on a longer wavelength side than the excitation light EXA, is emitted from the ICG) 
such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, (Mizoguchi [0071] FIG. 5 is a timing chart for explaining an example of image pickup timings for a white light image and a fluorescent image according to the third embodiment. FIG. 5 shows a case in which pixel information for two pixels is collectively outputted from the image pickup device 14. By collectively outputting the information for the two pixels, an output time period for an image pickup signal for one frame is halved. In other words, a frame rate can be doubled compared with when pixel information is read out pixel by pixel. [0072] Therefore, even when the white light image WIA and the fluorescent image FIA are switched and generated in a time division manner, a frame rate of the superimposed image [overlay] SIA and a frame rate of the white light image WIA can be equalized. Therefore, it is possible to generate a video having a natural and smooth movement.[0073] Note that the number of pixels collectively outputted by the binning is not limited to two. By collectively outputting more pixels such as 2×2=4 pixels, it is also possible to further increase the frame rates of the white light image WIA and the fluorescent image FIA)

However Zuzak teach wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having a wavelength from about 770 nm to about 795 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Alternatively Zuzak also teach comprising an overlay of fluorescence imaging data. (Zuzak [[0028] Another embodiment of the present invention is a method for hyperspectral surgery by capturing image data of one or more fluorescent targets generating a wide spectrum electromagnetic radiation comprising: separating the electromagnetic radiation into at least one spectral band or a band spectrum using a spatial light modulator; illuminating the one or more fluorescent targets with the at least one spectral band or the band spectrum; collecting the reflected at least one spectral band or the band spectrum resulting from the one or more fluorescent targets; and, directing the collected at least one spectral band or the band spectrum to one or more detector to form the image data. [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

Regarding to claim 24:

24. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 795 nm.

However Zuzak teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 795 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Mizoguchi (U.S. Pub. No. 20200315439 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and Yamakawa (U.S. Pub. No. 20210085186 A1).

Regarding to claim 11:

11. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Yamakawa teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Yamakawa [0144] FIG. 19, the laser light 100 oscillated by the light source 10 contains a main pulse 300 and a subpulse 301. The main pulse 300 is a main component of the laser light 100. The subpulse 301 is an inevitably generated pulse accompanying the main pulse 300. [0145] The same
measurement was carried out a plurality of times, and it was found that the intensity of
the subpulse 301 varies from one wavelength to another or changes each time the
measurement is carried out)

The motivation for combining Blanquart_319, Mizoguchi and Blanquart_783 as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi, Blanquart_783 and Yamakawa in video/camera technology. One would be motivated to do so, to incorporate the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will make the system efficient.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Mizoguchi (U.S. Pub. No. 20200315439 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), Zuzak (U.S. Pub. No.20100056928 A1) and Kim (U.S. Pub. No. 20210251570 A1).

Regarding to claim 23:

23. Blanquart_319 teach the system of claim 1, such that reflected electromagnetic radiation sensed by the pixel array (Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. The reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, (Blanquart_319 [0098] the white balance coefficients at 1318 and color correction matrix at 1320 are applied before converting to YCbCr space at 1322 for subsequent edge enhancement at 1324. After edge enhancement at 1324, images are transformed back to linear RGB at 1326 for scaling at 1328, if applicable)

Blanquart_319 do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission, and a fluorescence excitation emission and the fluorescence excitation emission can be processed to generate a YCbCr image frame; comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having a wavelength from about 770 nm to about 790 nm.

However Zuzak teach comprising an overlay of fluorescence imaging data, (Zuzak [0028] Another embodiment of the present invention is a method for hyperspectral surgery by capturing image data of one or more fluorescent targets generating a wide spectrum electromagnetic radiation comprising: separating the electromagnetic radiation into at least one spectral band or a band spectrum using a spatial light modulator; illuminating the one or more fluorescent targets with the at least one spectral band or the band spectrum; collecting the reflected at least one spectral band or the band spectrum resulting from the one or more fluorescent targets; and, directing the collected at least one spectral band or the band spectrum to one or more detector to form the image data. [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))
wherein the fluorescence excitation emission of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 795 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

The motivation for combining Blanquart_319, Mizoguchi, Blanquart_783 and Zuzak as set forth in claim 10 is equally applicable to claim 23.

However Kim teach wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, (Kim [0057] The processor 342 generates an image signal using the electric signal generated by the image sensor 341. In this case, the processor 342 generates an image signal using the YCbCr color space composed of the luminance component Y and the chrominance components Cb and Cr) and a fluorescence excitation emission (Kim [0005] Also, there was developed a surgical method for removing a tumor using a microscope during surgery after a patient takes a special fluorescent substance in order to distinguish the tumor. Such fluorescent substances react with a patient's cancer cells to produce a unique substance, and the produced substance emits a fluorescent substance at an excitation wavelength, thereby distinguishing between normal tissues and tumors) 
and the fluorescence excitation emission (Kim [0005] Also, there was developed a surgical method for removing a tumor using a microscope during surgery after a patient takes a special fluorescent substance in order to distinguish the tumor. Such fluorescent substances react with a patient's cancer cells to produce a unique substance, and the produced substance emits a fluorescent substance at an excitation wavelength, thereby distinguishing between normal tissues and tumors) can be processed to generate a YCbCr image frame (Kim [0057] The processor 342 generates an image signal using the electric signal generated by the image sensor 341. In this case, the processor 342 generates an image signal using the YCbCr color space composed of the luminance component Y and the chrominance components Cb and Cr)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi, Blanquart_783, Zuzak and Kim in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission. This will provide improved functionality.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482